EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Taylor on 10/26/2021.

The application has been amended as follows: 
Claims 30-33, 48 and 51 are cancelled.

New claim 52 has been added.
Claim 52.	The piston assembly of claim 47, wherein the wall is on a gauge surface of the bit.

Election/Restrictions
Claims 38 and 40-41, previously withdrawn from consideration as a result of a restriction requirement, were rejoined in the previous final office action mailed 9/21/21.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional 

Claim Rejections – 35 USC § 251
Original Patent
The rejection of claims 30-33, 48 and 51 under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent has been withdrawn in light of the included examiner’s amendment cancelling claims 30-33, 48 and 51.  
 
Claim Rejections – 35 USC § 112
The rejection of claims 30-33, 48 and 51 under 35 USC 112, first paragraph, as failing to comply with the written description requirement has been withdrawn in light of the included examiner’s amendment cancelling claim 30-33, 48 and 51.

Allowable Subject Matter
Claims 19-28, 34-44, 46-47, 49-50 and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 19 and claims that depend therefrom, the prior art fails to teach, among all the limitations, first and second pistons that are configured to actuate independently in combination with the second piston being offset from the first piston in a direction along the longitudinal axis and overlapping at least a part of the first piston about the longitudinal axis.  
Regarding independent claim 34 and claims that depend therefrom, the prior art fails to teach, among all the limitations, a method of steering a drilling system that includes positioning a piston assembly including a first piston and a second piston where the second piston is offset 
Regarding independent claim 39 and claims that depend therefrom, the prior art fails to teach, among all the limitations, a first piston and a second piston where the second piston is axially displaced from the first piston along the longitudinal axis, and at least a part of the second piston angularly overlapping at least a part of the first piston about the longitudinal axis in combination with a valve configured to redirect a portion of a drilling fluid to contact the first piston and the second piston to cause the first piston and the second piston to actuate.  
Similar prior art is US Pat. No. 3,593,810 to Fields which shows two sets of pistons (fig. 11, #s 110a-d and 111a-d).  The pistons translate relative to the housing.  Piston 110a is offset from piston 111a in a direction along the longitudinal axis.  However, the second piston does not overlap at least a part of the first piston about the longitudinal axis.  Additionally, the pistons are not extended using drilling fluid applied to the base surface of the pistons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE SERKE WILLIAMS whose telephone number is (571)272-4970.  The examiner can normally be reached on Monday through Friday core hours 8am-4pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S WILLIAMS/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/ and /E.D.L/                                  SPRS, Art Unit 3993